PER CURIAM.
We affirm the trial court’s denial of appellant’s motion to suppress. See Johnson v. State, 438 So.2d 774 (Fla.1983), cert, denied, 465 U.S. 1051, 104 S.Ct. 1329, 79 L.Ed.2d 724 (1984). However, we remand for resentencing to determine the appropriate credit for time spent in jail. The trial court informed appellant that he was entitled to such credit, and the only issue to be decided on remand is the actual number of days. See Brown v. State, 584 So.2d 209 (Fla. 1st DCA 1991).
GLICKSTEIN, C.J., GUNTHER, J., and WALDEN, JAMES H., Senior Judge, concur.